Citation Nr: 1507865	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-32 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability status post sprains and right mid tibia stress fracture. 

2.  Entitlement to an initial compensable rating for a left ankle disability.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for a liver disability, claimed as fatty liver.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to an initial rating in excess of 10 percent for a right ankle disability status post sprains and right mid tibia stress fracture, entitlement to an initial compensable rating for a left ankle osteoarthritis, entitlement to service connection for a gastrointestinal disorder, service connection for a liver disability, to claimed as fatty liver, and entitlement to service connection for a right shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hyperlipidemia is a laboratory finding and not a disability for which service connection may be granted.

CONCLUSION OF LAW

The criteria to establish service connection for hyperlipidemia are not met. 38 U.S.C.A. §§ 1101 , 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In pre-discharge notice letter issued in February 2009, VA provided the Veteran with notice in compliance with the VCAA.

The Veteran has not undergone a VA examination to address the claimed hyperlipidemia. Such a VA examination is not necessary, however, because the evidence of record is sufficient to render a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 . Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Merits

Here, there is no question that the Veteran is taking medication for hyperlipidemia.  However, hyperlipidemia, elevated triglycerides, and elevated cholesterol commenter are actually laboratory test results, and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).


Accordingly, service connection must be denied for this condition.  The Board has considered whether the Veteran's claim may be liberally construed to include a claim for a heart, vascular or endocrine condition.  However, the Veteran has not identified any such conditions in any of his written statements, nor does the medical evidence indicate the presence of any of these disabilities.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Board can find no basis to expand the scope of the appeal. 

This does not mean that the Veteran may not be service-connected for any disability that arises from his hyperlipidemia.  To the contrary, this would be the correct avenue for him to be compensated for hyperlipidemia if such a disability arises in the future.  At present, however, the Board is not presented with this question as no disability has been demonstrated. Accordingly, entitlement to service connection for hyperlipidemia is denied. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application. 38 U.S.C. § 5107 (West 2014). 

ORDER

Entitlement to service connection for hyperlipidemia is denied

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims of entitlement to an initial rating in excess of 10 percent for a right ankle disability, entitlement to an initial compensable rating for left ankle osteoarthritis, entitlement to service connection for a gastrointestinal disorder, entitlement to service connection for a liver disability claimed as fatty liver, and entitlement to service connection for a right shoulder disability.  

Regarding the Veteran's right and left ankle disabilities, the Board notes that the Veteran was provided a VA examination to determine the current severity of these disabilities.  However, the Board finds that this examination is, in part, inadequate.  Particularly, the VA examiner states that he cannot access the Veteran's virtual file, and importantly relies on Veteran's Health Administration (VHA) records to complete the examination which were not contained in the claims file.  The Board notes that the RO later uploaded VHA records from " VA Health Care System-Philadelphia for the period of 1/3/13 to 12/11/13" as recorded in a December 11, 2013 RO memo.  Unfortunately, this does not serve to cure the defect because it is impossible to determine what records were reviewed by the VA examiner and thus which records led to his decision.  Thus, a new examination is warranted.  

Likewise, the VA examiner was unable to review the claims file when he provided his opinion regarding the Veteran's claim for service connection for a gastrointestinal disorder.  Instead, it appears that the examiner takes a history from the Veteran.  While the Veteran's history is an important component of rendering a decision as to etiology, the recitation of this history does not serve to cure the defect, and thus a new VA examination is warranted so that the examiner can have access to all the relevant medical evidence before issuing an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Regarding the Veteran's claim for service connection for a right shoulder disability, the Board notes that the VA examination the Veteran was provided in May 2009 was inadequate because it does not address the Veteran's contention that his right shoulder disability is related to service.  Instead, the VA examination is limited to the notation "NO RIGHT SHOULDER PAIN."  The Board recognizes that the probative value of a medical opinion comes when it is factually accurate, fully articulated, and contains sound reasoning for the conclusion.  See Nieves-Rodrigues v. Peake, 22 Vet App. 295 (2008).  Here, there is simply a conclusion about pain in the Veteran's shoulder without corresponding range-of-motion testing or other diagnostic testing, and without explanation, given the Veteran's assertions of pain in his right shoulder.  Thus, the Board finds that this examination as it relates to the Veteran's right shoulder is inadequate and a new VA examination is warranted.  See Barr, supra.

Regarding the claim for a liver disability, claimed as fatty liver, the Board notes that the May 2009 VA examination does note that the Veteran has a fatty liver but does not attribute this finding to any disability.  Instead, the VA examiner request that a follow-up was in order.  The Board also notes that this VA examination states that the Veteran's fatty liver was first demonstrated in December 2007.  Considering the ongoing nature of the Veteran's fatty liver diagnosis from 2007 to May 2009 and the request for follow-up which has not been accomplished, the Board finds that a new VA examination is warranted to determine whether the Veteran's fatty liver is attributable to a chronic disability, and that any required follow-up testing or examination is performed.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s) for his liver disability, right shoulder disability, and gastrointestinal disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his liver disability, gastrointestinal disability, and right shoulder disability, and any continuity of symptoms since that time.  

All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

a. After considering the pertinent information in the record in its entirety, the VA examiner should identify any liver disability, to include any claimed as fatty liver.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater), that any liver disability identified, was incurred in or aggravated by his active duty.

b. After considering the pertinent information in the record in its entirety, the VA examiner should identify any gastrointestinal disorder.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater), that any gastrointestinal disorder identified, was incurred in or aggravated by his active duty.

c. After considering the pertinent information in the record in its entirety, the VA examiner should identify any right shoulder disability(ies) present.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater), that any right shoulder disability identified, was incurred in or aggravated by his active duty.

A complete rationale for all opinions should be provided.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s) for his left and right ankle disabilities to determine their current level of severity.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to an initial rating in excess of 10 percent for a right ankle disability, entitlement to an initial compensable rating for left ankle osteoarthritis, entitlement to service connection for a gastrointestinal disorder, service connection for a liver disability claimed as fatty liver, and entitlement to service connection for a right shoulder disability.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


